DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins (U.S. Patent No. 1,445,071).
With respect to Claim 1 and under 35 U.S.C. 102(a)(1), Collins, Figures 1-4, teaches a reel chock comprising: 
a chock body 12 (See Figure 3 on page 4 of this Office Action) that extends along a pivot axis, wherein the chock body has a first inner surface and a second inner surface, and wherein the first inner surface and the second inner surface meet to form an angle (See Figure 4 on page 3 of this Office Action); 
a pivot plate (See Figure 3 on page 4 of this Office Action) attached to the chock body 12; 
a support rib 8 attached to the chock body 12 (See Figure 3 on page 4 of this Office Action), and wherein the support rib 8 is transverse to the pivot axis, and wherein the support rib 8 is offset from the pivot plate (See Figure 3 on page 4 of this Office Action); and 
a pivot arm 13 that is rotatably connected to the pivot plate (See Figure 3 on page 4 of this Office Action) such that the pivot arm 13 rotates about the pivot axis, wherein the pivot arm comprises a fastener portion (See Figure 3 on page 4 of this Office Action) that extends at least partially over the chock body.
In the alternative, under 35 U.S.C. 103, Collins in view of Dubois (FR 2 572 064).
Collins teaches all the elements of the chock except for a reel chock.  Note that the body of the claim does not recite any structure relating to the reel.  Thus the term “reel” is only a name recitation.
However, Dubois, Figures 1-3, teaches that it is known to use a chock 1 for a reel 2.
It would have been obvious to one of ordinary skill in the art that the chock of Collins could be used for a reel, as taught by Dubois, for the purpose of securing a reel.  Further, it would have been obvious to one of ordinary skill in the art that the chock body of Collins could be used since both elements include rims.
[AltContent: textbox (2nd inner surface (perpendicular to 1st inner surface))][AltContent: arrow][AltContent: textbox (Chock Body)][AltContent: textbox (1st inner surface)][AltContent: textbox (Gap)][AltContent: textbox (Pivot plate)][AltContent: textbox (Fastener portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]				
    PNG
    media_image1.png
    424
    272
    media_image1.png
    Greyscale



With respect to Claim 2, Collins further teaches wherein the pivot arm 13 creates a gap between the chock body (See Figure 3 on page 4 of this Office Action) and the fastener portion (See Figure 3 on page 3 of this Office Action) when the pivot arm is rotatably connected to the pivot plate.  
With respect to Claim 3, Collins further teaches a reel fastener 15 that connects to the fastener portion (See Figure 3 on page 4 of this Office Action), wherein the reel fastener 15 extends along a reel fastener axis.  
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 14-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the reel chock set forth including a chock body that extends along a pivot axis, wherein the chock body has a first inner surface and a second inner surface; a pivot plate attached to the chock body, wherein the pivot plate is transverse to the pivot axis, and wherein the pivot plate is attached to the first inner surface and the second inner surface of the chock body; a support rib attached to the chock body, wherein the support rib is transverse to the pivot axis.
None of the references of the prior art teach or suggest a chock body that extends along a pivot axis, wherein the chock body has a first inner surface and a second inner surface; a pivot plate attached to the chock body, wherein the pivot plate is transverse to the pivot axis, and wherein the pivot plate is attached to the first inner surface and the second inner surface of the chock body; a support rib attached to the chock body, wherein the support rib is transverse to the pivot axis as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the (preamble of the claim) in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
With respect to applicant’s remarks on pages 7-8 regarding the Collins reference, it is the applicant’s position that Collins does not have a first inner surface and a second inner surface.  It is the examiner’s position that the Collins reference still reads on the claim as delineated above.
With respect to applicant’s remarks regarding the Dubois reference, it is the examiner’s position that Dubois was only used to teach that it is known to secure reels with chock bodies.  Collins already teaches the 1st and 2nd inner surfaces.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654